Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2025)

Complainant
v.

KNN Market, LLC / Khalid M. Ibrahim / Nabila Benawa
d/b/a One Stop Grocery,

Respondent.
Docket No. C-15-508
Decision No. CR3650

Date: February 13, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, KNN Market, LLC / Khalid M. Ibrahim / Nabila Benawa d/b/a
One Stop Grocery, at 3316 Ashley Phosphate Road, Suite 1, North Charleston, South
Carolina 29418, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
One Stop Grocery impermissibly sold cigarettes to a minor, failed to verify, by means of
photo identification containing a date of birth, that that a tobacco purchaser was 18 years
of age or older and sold individual cigarettes, thereby violating the Federal Food, Drug,
and Cosmetic Act (Act), 21 U.S.C. § 301 ef seq., and its implementing regulations, 21
C.F.R. pt. 1140. CTP seeks to impose a $500 civil money penalty against Respondent
One Stop Grocery.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 22, 2014, CTP served the
complaint on Respondent One Stop Grocery by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent One Stop Grocery has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e On February 20, 2014, at Respondent’s business establishment, 3316 Ashley
Phosphate Road, Suite 1, North Charleston, South Carolina 29418, an
FDA-commissioned inspector observed Respondent’s staff selling individual
Newport cigarettes to a customer, and the clerk on duty informed the inspector that
the business establishment sold individual cigarettes;

e Ina warning letter dated April 24, 2014, CTP informed Respondent of the
inspector’s February 20, 2014 observation, and that such an action violates federal
law, 21 C.F.R. § 1140.14(d). The letter further warned that Respondent’s failure
to correct its violation could result in a civil money penalty or other regulatory
action;

e At approximately 9:16 a.m. on July 8, 2014, at Respondent’s business
establishment, 3316 Ashley Phosphate Road, Suite 1, North Charleston, South
Carolina 29418, an FDA-commissioned inspector documented Respondent’s staff
selling a package of Newport Box 100s cigarettes to a person younger than 18
years of age. The inspector also documented that Respondent’s staff failed to
verify, by means of photographic identification containing a date of birth, that the
purchaser was 18 years of age or older.

These facts establish Respondent One Stop Grocery’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

Additionally, under 21 C.F.R. § 1140.14(d) retailers are prohibited from selling
individual cigarettes.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
KNN Market, LLC / Khalid M. Ibrahim / Nabila Benawa d/b/a One Stop Grocery.
Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and binding upon both parties
after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

